Citation Nr: 0532497	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
foreign body in the right foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO) which continued the 10 percent evaluation of the 
veteran's service connected residuals of a foreign body in 
the right foot.  During the pendency of this appeal, the 
veteran's claims file was transferred to the Providence, 
Rhode Island RO.

During the pendency of this appeal, the RO issued a rating 
decision in January 2005 which granted service connection for 
neuritis in the right great toe with an evaluation of 10 
percent, secondary to the service connected residuals of a 
foreign body in the right foot.  The veteran has not 
submitted a notice of disagreement with this decision, and it 
has not been certified as being on appeal.  Accordingly, the 
Board does not have jurisdiction to consider the issue.  
Shockley v. West, 11 Vet. App. 208 (1998).  It appears, 
however, that the RO did not tell the veteran of the need to 
submit a notice of disagreement in order to initiate an 
appeal as to that issue.  Failure to provide notice of 
appellate rights means that a claim remains open.  See Parham 
v. West, 13 Vet. App. 59 (1999) (per curium) (discussing In 
Mater of Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), 
vacated on other grounds, 149 F.3e 1360 (Fed. Cir. 1998) 
(holding affirmed vacated for consideration of facts alleged 
to have occurred after court decision)).


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim on appeal.  

2.  Residuals of a foreign body in the right foot are 
manifested by a slightly antalgic gait, a tendency to roll 
the right foot, and limitation of motion of the great toe.

3.  The veteran has a tender and painful surgical scar of the 
distal metatarsal of the right great toe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a foreign body in the veteran's right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.71a, Diagnostic Code 
5284 (2005).  

2.  The criteria for a separate evaluation of 10 percent, for 
a scar as a residual of a foreign body in the right great toe 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter in December 2002 
specifically informing him of what evidence and information 
was needed to grant a higher evaluation for his service 
connected right foot condition.  In addition, the August 2001 
rating decision, April 2002 statement of the case (SOC) and 
February 2003 and January 2005 supplemental SOCs (SSOCs) 
further provided notice of the evidence required to grant an 
increased evaluation.  

The December 2002 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would help the 
veteran get such things as medical records or other records 
which he identified, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the December 
2002 VCAA letter asked the veteran to send information 
describing additional evidence he wanted the RO to request on 
his behalf, or to send the evidence itself.  Also, the RO 
specifically gave notice to the veteran of the fourth element 
by including 38 C.F.R. § 3.159(b) in the Pertinent Laws, 
Regulations, Rating Schedule Provisions section of the 
February 2003 SSOC.  This inclusion, together with the advice 
to the veteran in the December 2002 VCAA letter regarding the 
need for the veteran to send or identify appropriate 
evidence, served to inform the veteran of his duty to provide 
any evidence in his possession that pertained to his claim.  
Moreover, the fourth element wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in his 
possession was generally not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  The notice in this case was provided after 
the initial denial.  The Court has also held that such 
delayed notice is generally not prejudicial to a claimant.  
Short Bear v. Nicholson; No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before his claim reached the Board.  Thus, 
the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issue on appeal, and has obtained medical 
examinations.  In that regard, the veteran underwent VA 
examinations in June 1999, May 2000, March 2003 and April 
2004 to evaluate his right foot condition.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matter on appeal that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual Background

The veteran's service medical records show that he was seen 
in June 1975 after reportedly being stuck with a broken 
needle in the right foot.  The initial X-ray showed a foreign 
body between the 4th and 5th metatarsals, but in September 
1975, it was reported that the object had traveled, and was 
now between the 1st and 2nd metatarsals.  He was seen again in 
1976 and 1977 with complaints of pain at the site of the 
injury.  In October 1977, it was reported that the needle 
remained in the foot.  In January 1978, it was reported that 
he declined to have the object removed.

In September 1979 the RO granted service connection for 
residuals of a needle in the right foot with a noncompensable 
evaluation.  In May 1999, the veteran filed a claim for an 
increased evaluation of his service connected right foot 
condition.  In a June 1999 statement in support of his claim 
the veteran reported that the needle in his foot resulted 
from a puncture wound from a sewing needle, half of which 
remained in his foot.  He further reported that he had been 
working for the United States Postal Service since 1987 and 
that his duties included walking 8 to 10 miles a day and 
getting in and out of his truck over 200 times.  The veteran 
stated that such daily use caused pain in his right foot, 
which required elevation, ice, and Motrin for relief.  He 
added that he had used over 500 hours of sick leave as a 
result of his right foot condition.  

The veteran submitted VA treatment reports from June and July 
1999 in conjunction with his claim for an increased 
evaluation.  These reports indicate that the veteran had a 
needle in his right foot for 25 years, which had become 
symptomatic in the last 5 years.  

In June 1999 the veteran underwent a VA examination of his 
right foot.  The veteran reported that since the in-service 
injury he had experienced tingling in the toes of the right 
foot and tended to walk with increased pressure on the 
lateral aspect of the right foot.  The veteran stated that he 
currently suffered from pain with prolonged standing in the 
area of the dorsal first and second cuneiforms of the right 
foot.  He stated that he had difficulty walking prolonged 
distances as a result of his foot condition.  

Physical examination revealed no obvious area of pain with 
palpation and no sign of any entry wound or scar.  It was 
noted that the veteran tended to roll to the lateral aspect 
of his right foot when walking, and that his walking was 
slightly antalgic in regard to the right foot.  An X-ray 
taken at this VA examination revealed two metallic fragments, 
consistent with needle fragments, in the area of the lateral 
distal metaphysis of the first metatarsal.  The impression of 
the VA examiner was that the needle appeared to have moved 
and may have broken further since the in-service injury.  The 
examiner opined that the tingling experienced by the veteran 
may have been the result of previous or current nerve damage 
even though there was no current indication of nerve deficit.  
The veteran expressed a desire to have the needle pieces 
removed.  

Based on this June 1999 VA examination and the VA treatment 
reports, in August 1999 the RO increased the evaluation of 
the veteran's service connected residuals of a foreign body 
in the right foot to 10 percent, effective May 13, 1999.  
This rating was assigned to reflect moderate symptoms 
resulting from foot injury.

In January 2000 the veteran underwent surgery to remove the 
needle fragments from his right foot.  In March 2000 the RO 
granted a temporary total evaluation for the period of 
January 28, 2000 to March 1, 2000 based on this surgery 
requiring convalescence.  After March 1, 2000, the 10 percent 
evaluation of the residuals of a foreign body in the 
veteran's right foot was continued. 

By letter in April 2000 the veteran stated that the toe where 
he had surgical removal of the needle fragments was numb to 
the touch and that he had sharp pain and heat sensation.  The 
veteran reported that he had difficulty with normal 
activities such as playing with his children and lifting 
heavy objects.  He stated that his right foot was worse than 
it had been prior to surgery, and continued to seek a higher 
evaluation.  

The veteran was afforded a second VA examination in May 2000.  
The veteran's complaint at this examination was continued 
pain over the area of the dorsal right first 
metatarsophalangeal joint and dorsal great toe.  The veteran 
reported sharp pain around the area of the incision and 
shooting distally into the lateral aspect of the great toe.  
He added that he believed his pain was aggravated by weight 
bearing and stated that the pain was adversely affecting his 
work at the post office.  

Physical examination revealed immediate capillary filling 
time.  Protective sense was noted to be intact to all areas, 
bilaterally; although the veteran reported reduced feeling on 
the medial first interspace and lateral great toe on the 
right.  The examiner noted decreased soft touch and 
sharp/dull sense on the dorsolateral aspect of the right 
hallux.  Active and passive range of motion was within normal 
limits at the first metatarsophalangeal joint and pain was 
noted around the incision site with resisted dorsiflexion at 
the first metatarsophalangeal joint.  

An X-ray showed no bony or soft tissue lesions and revealed 
no evidence of any residuals of a foreign body.  The VA 
examiner further noted 30 to 35 degrees of passive 
dorsiflexion at the right first metatarsophalangeal joint, 
and 10 to 15 degrees of plantar flexion.  The final 
impression was that 15 weeks after surgery to remove the 
needle fragments there was chronic pain with potential 
entrapment of the lateral hallucal branch of the deep 
peroneal nerve.  The veteran refused steroid injection or 
physical therapy.

In a letter dated in September 2001, the veteran's private 
podiatrist reported that an X-ray of the right foot was 
unremarkable.  He gave an impression of probable neuritis due 
to deep peroneal nerve entrapment.  The podiatrist commented 
that it was more than likely that, at the time of surgery, 
there was some trauma or scarification to the deep peroneal 
nerve.  The podiatrist noted that the veteran had expressed a 
desire to have a corticosteroid injection and physical 
therapy at a VA hospital.

VA outpatient treatment records dated from November 2000 to 
January 2003 reveal that the veteran started physical therapy 
for his right foot in April 2002, and that he also had 
steroid injections for pain relief and began using an ankle 
brace.  A July 2002 treatment report indicated that the 
veteran had experienced continued intermittent pain radiating 
from his scar as well as numbness and tingling in the area.  
The podiatrist noted a well-healed scar which was tender to 
palpation, causing radiation of pain and tingling distally to 
the lateral aspect of the right great toe.  The veteran was 
instructed to perform exercises and to apply analgesic cream 
to his scar.  

A November 2002 treatment report, almost 3 years after 
surgery to remove the needle fragments, indicated physical 
therapy and the ankle brace had resulted in decreased pain 
and increased strength, but that the veteran continued to 
experience sharp pain in the first interspace of the right 
foot.  Tenderness on palpation of the scar was again noted.  

In March 2003 the veteran underwent another VA examination.  
At that time, he continued to report an increase in tingling 
and burning in the first interspace of the right foot since 
his January 2000 surgery, with little relief from cortisone 
injections.  Physical examination revealed intact sensation 
of the distal toes and the anterior aspect of the ankle.  The 
veteran related numbness and a decrease in sharp/dull 
sensation along the medial aspect of the right hallux.  

The veteran also demonstrated hypersensitivity with sharp 
perception in the dorsal aspect of the first interspace.  He 
reported shooting pain into the first interspace upon 
dorsiflexion of the right great toe approximately 10 degrees.  
The examiner also noted that the veteran was significantly 
guarding upon range of motion of the first 
metatarsophalangeal joint.  He was found to have normal 
muscle strength in all compartments of the right foot, but 
was unable to stand on his toes secondary to guarding from 
pain in the first interspace.  There was tenderness on 
palpation of the dorsal aspect of the first interspace.  

Radiographs showed no signs of acute fracture, degenerative 
joint disease, or any residual foreign body in the right 
foot.  The assessment was neuritis/neuropraxia of the right 
foot first interspace.  

Further VA outpatient treatment reports for the period 
following the March 2003 VA examination show continued 
findings of neuritis as well as tenderness on palpation of 
the surgical scar.  In addition, a May 2003 treatment record 
reports continued physical therapy, injections, and mild 
tenderness on dorsiflexion.  

The veteran underwent another VA examination in April 2004.  
At this examination the veteran reported a sharp, knife-like 
pain along the dorsum of the right foot, particularly in the 
area of the right interspace.  The examiner noted the 
veteran's report of increased pain and neurological deficit 
since surgery, as well as failed conservative therapies.  The 
examiner also noted the veteran's statement that his 
condition was limiting in his occupation as a postal worker.  

Physical examination again demonstrated tenderness on 
palpation of the surgical scar, as well as signs of radiating 
pain distally and proximally.  The examiner also noted 
decreased sharp/dull and vibratory sensation in the first 
interspace of the right foot.  Radiographs again showed no 
signs of degenerative joint disease or a residual foreign 
body.  The final assessment was that the veteran's 
neurological deficit and neuritic symptoms in the area of the 
surgical site were likely the result of damage to the 
peroneal nerve resulting from the needles and their removal.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

Further, VA must consider whether the service connected 
residuals of the foreign body in the veteran's right foot 
warrant separate ratings for orthopedic, neurological, and 
scar impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).  

The veteran is seeking an increased evaluation for the 
orthopedic impairment he suffers as a result of service 
connected residuals of a foreign body in the right foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, moderate impairment of the foot 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe impairment, and a 30 percent 
evaluation requires severe impairment.

In this regard, recent examinations have identified the right 
foot disability as consisting of the neurologic impairment 
and a scar, for which separate evaluations have been, or are 
being, awarded.

The orthopedic residuals have consisted of limitation of 
motion of the great toe without abnormal X-ray findings.  The 
veteran's complaints of pain, including pain on prolonged 
standing, have been attributed to the neurologic disability 
or to the scar.  The veteran has been noted to have a 
tendency to roll to the lateral aspect of the right foot, and 
slightly antalgic gait.  A slightly antalgic gait and a 
tendency to roll the foot with residual ability to move the 
great toe, do not approximate a moderately severe foot 
disability, apart from the right neurologic and scar 
components of the disability.  

The Board thus finds that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5284.  
38 C.F.R. §§ 4.7, 4.21.  

Despite the veteran's assertion that he has had to use 
several methods of treatment for relief, and over 500 hours 
of sick leave, the veteran has been able to maintain 
employment as a postal worker, requiring significant amounts 
of daily walking, and his gait was described as only slightly 
antalgic.

The veteran's neurological symptoms, to include tingling, 
numbness, and burning sensations are separately evaluated 
under 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8623.  As 
such, these symptoms may not be considered in evaluation 
under Diagnostic Code 5284 as such an evaluation would be a 
violation of 38 C.F.R. § 4.14 which clearly states that 
"pyramiding," the evaluation of the same disability under 
various diagnoses, is to be avoided.  

In addition to compensation for his orthopedic and 
neurological symptoms, the veteran is entitled to a separate 
evaluation for his right foot scar.  Under Diagnostic Code 
7804 a 10 percent evaluation is warranted for a superficial 
scar which is painful on examination.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Similarly, the version of the rating schedule in effect prior 
to August 30, 2002, provided for a 10 percent evaluation for 
scars that were tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

In this case, the veteran's right foot scar has consistently 
been tender on palpation, at times causing shooting pain.  
The scar is superficial as the X-ray taken at the May 2000 VA 
examination demonstrated no soft tissue lesions.  In light of 
the foregoing, and in the absence of any contradictory 
evidence, a separate 10 percent evaluation for the veteran's 
right foot scar is warranted.  Esteban.  

Under the old version of the rating schedule a rating in 
excess of 10 percent for a scar required limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  The veteran's scar is reportedly well 
healed, and no limitation of function has been reported.  A 
higher rating under the new version of the rating schedule 
requires that it be deep or cause limitation of motion, and 
exceed an area of 12 square inches (77 square centimeters).  
On the most recent examination, the veteran's scar measured 
only four centimeters in length, meaning its width was less 
than that number, and that at most the scar measured 16 
square centimeters.  It thus did not meet or approximate the 
criteria for an evaluation in excess of 10 percent.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's right foot 
condition has only required one period of hospitalization, 
for removal of the needle fragments in January 2000, for 
which he was awarded a temporary total evaluation for 
convalescence.  The veteran has reported the use of hundreds 
of hours of sick leave, but he has been able to maintain 
employment requiring significant time on his feet without 
reported loss of income or promotion opportunities.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating for residuals of a foreign body in the 
veteran's right foot is denied. 

A separate 10 percent evaluation for the service connected 
residual right foot scar is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


